Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 - 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Endo (US Patent 6,825,472 B2).
With regards to claim 1, Endo discloses a radiographing apparatus comprising (Figure 13) a radiation detector 1 configured to detect incident radiation and obtain a radiographic image a support base 4 configured to support the radiation detector 1; a buffer material 11d; and a casing 2 & 3 configured to house the radiation detector 1, the support base 4, and the buffer material 11d there-inside, wherein the buffer material  11d is arranged between the support base 4 and a side wall portion (i.e., left side and right side), to which a first surface of the casing 3 that is positioned on an incident side of the radiation, and a second surface 2 of the casing that is opposite to the first surface 3 are bonded, and the support base 4 is provided with a first protruding portion 4c protruding toward the second surface 2, and wherein the casing is provided with a second protruding portion (the end sides) protruding from the second surface 2 toward the support base 4.

With regards to claim 12, Endo discloses the buffer material 11d is arranged in contact with an inner side of the side wall portion (See Figure 13 buffer material 11d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Kano et al. (US Patent 9,978,234 B2).
With regards to claim 10, Endo discloses the claimed invention according to claim 1 but fails to expressly disclose wherein the side wall portion has an inclined surface not substantially vertical to the first surface and the second surface. Kano discloses Kano discloses a housing of a radiation detection cassette of the invention, a side peripheral surface part of an inclined surface is formed in the housing material (Col. 2, Lines 64 – 67).
Additionally, as illustrated in FIGS. 3 ,4 and 8, the back housing part 12 has a side peripheral surface part 12a formed in a gentle inclined surface. By forming the side peripheral surface part 12a with an inclined surface in this way, for example, in a case where a radiation image of a subject that has lied oneself on a bed is captured, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Endo to include the claimed side wall inclined surfaces inclined with respect to the first and second surfaces, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.  Further, one would have been motivated to select the shape of said side wall for the purpose of supporting a particular casing needing more inclined side wall for alignment such as that though by Kano.
Allowable Subject Matter
Claims 2 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art on record fails to expressly disclose or render obvious a radiographing apparatus wherein a side surface of the first protruding portion and a side surface of the second protruding portion that faces the side surface of the first protruding portion are separated at a distance in a contactable manner, in combination with the rest of the claimed limitations. Absent hindsight reasoning, one skilled in the art would not have modified a radiographing apparatus to meet the scope of the claim.  
With regards to claim 7, the prior art on record fails to expressly disclose or render obvious a radiographing apparatus wherein a recess portion is formed when the second surface of the casing is viewed from an outside, and the recess portion is formed in a region in which the second protruding portion of the casing is provided, in combination with the rest of the claimed limitations. Absent hindsight reasoning, one skilled in the art would not have modified a radiographing apparatus to meet the scope of the claim.
With regards to claim 9, the prior art on record fails to expressly disclose or render obvious a radiographing apparatus wherein the first protruding portion and the second protruding portion have inclined surfaces inclined with respect to an incident direction of the radiation, and wherein the inclined surface of the first protruding portion and the inclined surface of the second protruding portion are substantially parallel to each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884